Title: To James Madison from Joseph Jones, 29 January 1795
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 29th. Janry. 1795
I thank you for the papers and your late favor explaining the business of Monroe with Mr. Randolph. Be pleased to attend to transmitting the inclosed. Mr. Brent is not I presume the Author of the Pamphlet you sent, from him it was expected something would appear in answer to Lees address to the people of the district which savored not a little of selfimportance and exaltation of himself above his Colleagues. This pamphlet was I suppose written before his vote agt. Giles’s motion respecting the renunciation of Titles. There is a flying story here that Mercer is gone to Philadelphia in consequence of an invitation from H—l—n. Yr. friend
Jos: Jones
